ACCEPTED
                                                                                        14-15-00956-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  12/17/2015 5:18:17 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                             NO. 14-15-00956-CV

                                                                      FILED IN
                                                               14th COURT OF APPEALS
                  IN THE COURT OF APPEALS                         HOUSTON, TEXAS
       FOR THE FOURTEENTH COURT OF APPEALS                    OF TEXAS
                                                               12/17/2015 5:18:17 PM
                      HOUSTON, TEXAS                           CHRISTOPHER A. PRINE
                                                                        Clerk


IN RE MASTER FLO VALVE INC. AND MASTER FLO VALVE (USA), INC.

                                                        Relators.


                     On Petition for Writ of Mandamus
              To the 80th District Court, Harris County, Texas
      Alpha Solutions S.A. de C.V., et al. v. Master Flo Valve Inc., et al.,
                               No. 2014-00695
                   The Honorable Larry Weiman presiding

 RELATORS’ OPPOSITION TO MOTION FOR LEAVE TO FILE SUR-
           REPLY OF REAL PARTIES IN INTEREST

 Gabriela Vega                                 Michael B. Bennett
 State Bar No. 24084014                        State Bar No. 00796196
 BAKER BOTTS L.L.P.                            Aaron M. Streett
 2001 Ross Avenue, Suite 600                   State Bar No. 24037561
 Dallas, Texas 75201                           Dustin Appel
 Telephone: (214) 953-6642                     State Bar No. 24058819
 Facsimile: (214) 661-4642                     J. Mark Little
                                               State Bar No. 24078869
                                               BAKER BOTTS L.L.P.
                                               910 Louisiana Street
                                               Houston, Texas 77002
                                               Telephone: (713) 229-1209
                                               Facsimile: (713) 229-2709
                       ATTORNEYS FOR RELATORS
                                      ARGUMENT

      Master Flo opposes Alpha’s Motion for Leave to File Sur-reply both because

it is a departure from the normal appellate procedures and because it improperly

seeks to offer new arguments and authorities that could have been included in its

Response as part of the normal briefing schedule. The Texas Rules of Appellate

Procedure contemplate a petition for writ of mandamus, a response, and a reply.

See Tex. R. App. P. 52. There is no mention of a sur-reply. Yet Alpha seeks to

file a sur-reply and depart from this briefing structure based on nothing more than

the fact that it wants to have the last word and add new arguments and authorities it

could have easily included in its Response. This tactic is improper, and it does not

justify granting leave to file a sur-reply.

      Moreover, the focal point of Alpha’s sur-reply is irrelevant to these

proceedings. Alpha seeks to argue that a 2012 joint motion filed in a patent case in

the United States District Court for Eastern District of Texas, in which Baker Botts

represented one of the parties, supplies precedent for the trial court’s discovery

order in this case and somehow undermines Master Flo’s arguments. But the

motion Alpha cites was premised on a model order applicable only in the Eastern

District of Texas—and only in patent cases at that. See Appendix of Sur-reply at

10 (explaining that “the Court directed the parties to review the Court’s Model

Order [Regarding E-Discovery in Patent Cases]”); id. at 25-29 (the “[Model] Order


                                              1
Regarding E-Discovery in Patent Cases”). Thus, this new alleged precedent Alpha

is so desperate to get before the Court relates exclusively to unique e-discovery

procedures applied in one federal district, for patent cases only. Thus, in addition

to being something Alpha could have raised in its Response, the motion is

inapposite to the question of appropriate court-ordered discovery in Texas state

courts in ordinary civil litigation. No authority—much less a model patent order

from the Eastern District of Texas and the other federal district court cases cited by

Alpha—support a Texas state court’s authority to order a broad-ranging keyword

search across “across all email systems and electronic files” under terms and

conditions to be set by the court, without first finding discovery abuse or

malfeasance.

      Alpha’s Motion for Leave to File Sur-reply is nothing more than an attempt

to get the last word in contravention of the normal briefing practice and to

introduce additional arguments and authorities that, if compelling, could and

should have been included in Alpha’s Response. Accordingly, this Court should

deny leave to file a sur-reply.

                                      PRAYER

      For these reasons, Relators pray that the Court deny Alpha’s Motion for

Leave to File Sur-reply. Relators also pray for such further relief to which they

may be justly entitled.


                                          2
Respectfully submitted,

BAKER BOTTS L.L.P.

By:   /s/ Aaron M. Streett

      Michael B. Bennett
      State Bar No. 00796196
      Aaron M. Streett
      State Bar No. 24037561
      Dustin Appel
      State Bar No. 24058819
      J. Mark Little
      State Bar No. 24078869
      BAKER BOTTS L.L.P.
      910 Louisiana Street
      Houston, Texas 77002
      Telephone: (713) 229-1209
      Facsimile: (713) 229-2709

      Gabriela Vega
      State Bar No. 24084014
      BAKER BOTTS L.L.P.
      2001 Ross Avenue, Suite 600
      Dallas, Texas 75201
      Telephone: (214) 953-6642
      Facsimile: (214) 661-4642

   COUNSEL FOR RELATORS




  3
                         CERTIFICATE OF SERVICE
             I certify that a true and correct copy of this Opposition to Motion for
Leave to File Sur-reply of Real Parties in Interest was served on all parties by the
means listed below on the 17th day of December 2015, addressed as follows:

      John D. Sheppard
      State Bar No. 24051331
      Nicholas A. Morrow
      State Bar No. 24051088
      3701 Kirby Drive, Suite 840
      Houston, Texas 77098
      Telephone: (713) 489-1206
      Facsimile: (713) 893-8370
      (by EFile)

      Counsel for Real Parties in Interest

      The Honorable Larry Weiman
      Harris County Civil Courthouse
      201 Caroline, 9th Floor
      Houston, Texas 77002
      (713) 368-6100
      (by Hand Delivery)

      Respondent


                                       /s/ Aaron M. Streett
                                       Aaron M. Streett




                                         4